Citation Nr: 0108080	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-01 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an award of an apportioned share of the veteran's 
Department of Veterans Affairs (VA) compensation benefits, in 
a monthly amount of $135.00, effective July 1, 1997, on 
behalf of his minor children, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 Special Apportionment 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which 
determined that a monthly apportionment in the amount of 
$135.00, on behalf of the minor children, effective July 1, 
1997, was appropriate.

The appellant is the custodian of two of the veteran's minor 
children.  This claim first came before the Board in March 
2000.  It was remanded so that contested claims procedures 
could be completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been developed.

2.  The appellant is the custodian of two of the veteran's 
minor children.

3.  The veteran is in receipt of VA compensation benefits 
which include an additional amount for his dependent 
children.  He is also in receipt of $480 per month in Social 
Security benefits.

4.  An apportionment of $200 per child will not create a 
financial hardship for the veteran at this time.


CONCLUSION OF LAW

The criteria for an apportionment, of $200 per child, of the 
veteran's compensation benefit which the veteran receives for 
support of his dependent children are met.  38 U.S.C.A. § 
5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law allows for an apportionment of a veteran's 
compensation benefits. Without regard to any other provision 
regarding apportionment where hardship is shown to exist, 
pension, compensation, emergency officers' retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents or 
the surviving spouse and children on the basis of the facts 
in the individual case as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases covered by § 3.458(b) and (c). In determining the basis 
for special apportionment, consideration will be given such 
factors as:  Amount of Department of Veterans Affairs 
benefits payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a)(1)(ii).  Where hardship is 
shown to exist, a veteran's compensation may be specially 
apportioned on the basis of the facts in the individual case 
as long as it would not result in undue hardship to the other 
parties in interest.  38 C.F.R. § 3.451 (2000).  The 
provisions of 38 U.S.C.A. § 1115 set the amounts payable for 
having dependents.

A review of the facts of this case shows that the appellant 
requested an increased apportionment in June 1997.  At that 
time an apportionment of $125 per month of the veteran's VA 
benefits was in effect for the support of his minor children, 
[redacted] and [redacted].  A special apportionment decision of 
August 1997 increased the monthly apportionment to $135.  The 
appellant disagreed with this decision and perfected her 
appeal to the Board.  She presented testimony at her personal 
hearing, conducted in February 1998.

A review of the pertinent evidence of record shows that the 
veteran submitted a report of his income and expenses in July 
1997.  He reported Social Security disability income of $447 
per month in addition to his 100% VA service connected 
disability compensation.  He included expenses of $827 for 
his house payment, $300 for car payments, $100 for car 
insurance, $69 per month for a TV payment, and $105 per month 
for a mattress payment.  

In May 2000 the veteran again submitted a financial status 
report.  He reported a monthly mortgage payment of $1201 and 
reported owning $110,000 of real estate.  He reported 
spending $100 per month on clothing and $80 for hygiene, $114 
per month on vehicle insurance, and a total of $487 in 
monthly payments for two vehicles.  Despite this he claimed 
financial hardship and reported that he was facing 
foreclosure of his home.  He stated that he would forward 
evidence of this, however, none has been received.

The veteran's representative has pointed out that the current 
apportionment of $135 per month exceeds the court ordered $50 
per month in child support the veteran is currently legally 
obligated to pay.  The Board notes however, that the court 
order which determined the $50 per month figure is dated in 
February 1992.  At that time it was noted that the veteran's 
income was $240 per month from VA.  The Board feels sure that 
if the court were apprised of the veteran's current total 
monthly income this award would be increased substantially.

The Board concludes that despite the veteran's claims of 
financial difficulty it would not be a hardship for him to 
contribute $200 per month per child for support in the form 
of a VA apportionment.  This amount is still a small 
percentage of his total monthly income and does not even 
approach the 20% figure mentioned earlier in this decision.


ORDER

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor children, of $200 per child, 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

